Filed:   April 29, 2003

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 03-1217
                          (CA-02-112-5-BO)



Victor Byrd,

                                               Plaintiff - Appellant,

          versus


North Carolina State University, etc.,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed April 22, 2003, as follows:

     On the cover sheet, section 7, line 1 -- counsel’s name is

corrected to read “Celia Grasty Lata.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1217



VICTOR BYRD,

                                              Plaintiff -   Appellant,

             versus


NORTH CAROLINA STATE UNIVERSITY, University
Temporary Services,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-112-5-BO)


Submitted:    April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Byrd, Appellant Pro Se. Celia Grasty Lata, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Byrd appeals the district court’s order dismissing his

civil action alleging employment discrimination under the Americans

with Disabilities Act.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Byrd v. North Carolina State Univ., No. CA-

02-112-5-BO (E.D.N.C. Feb. 5, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3